



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Royal Bank of Canada c. Poulin, 2018
    ONCA 155

DATE: 20180215

DOSSIER: C64250

Les juges Sharpe, Rouleau et Benotto

ENTRE

Royal Bank of Canada

Demanderesse (Intimée)

et

Maryse Poulin

Défenderesse (Appelante)

Maryse Poulin, en personne

James Riewald, pour lintimée

Date de laudience : le 12
    février 2018

Décision rendue séance
    tenante.

En appel du jugement du juge Alan C. R. Whitten
    de la Cour supérieure de justice, en date du 8 décembre 2016.

MOTIFS DE LA COUR

[1]

Madame Poulin porte en appel la décision du juge
    de motion accordant jugement sommaire à lintimée pour des dettes quelle a
    encourues au montant de $50,597.16. Elle avance plusieurs motifs dappel, dont
    le non-respect de ses droits linguistiques et la mauvaise foi de lintimée.

[2]

Madame Poulin maintient de plus que lintimée ne
    lui a pas accordé la possibilité ou le temps daccéder à des versions
    françaises des documents nécessaires afin de vérifier la justesse des dettes
    alléguées. Finalement, elle affirme que lintimée ne lui a pas accordé le
    crédit approprié suite aux paiements faits par son codébiteur, monsieur Gravel,
    dans le cadre de son entente de proposition du consommateur.

[3]

À notre avis, lappel doit être rejeté.
    Lappelante na déposé aucune preuve et ne sest pas présentée à la motion pour
    jugement sommaire. La preuve qui avait été déposée par lintimée à lappui de
    sa motion démontre clairement que les dettes alléguées ont été encourues,
    demeurent impayées et que lappelante en est responsable.

[4]

Les procédures suivies par lintimée pour
    obtenir paiement de la dette étaient appropriées. La motion ayant été plaidée
    devant un juge bilingue, les droits linguistiques de Madame Poulin ont été
    respectés. Nous ny voyons rien dinapproprié.

[5]

Madame Poulin a déposé plusieurs documents en
    appel, mais aucun affidavit confirmant ceux-ci ou mettant en question le
    montant de la dette et son obligation de la payer.

[6]

En ce qui a trait aux paiements qui ont été, ou
    pourraient être versés par le codébiteur suite à lentente de proposition du
    consommateur, lintimée a confirmé que tout paiement reçu par la banque réduira
    le montant que Madame Poulin devra payer suite au présent jugement.

[7]

Pour ces motifs, lappel est rejeté. Les dépens sont
    accordés à lintimée, fixés à $3,000, taxes et déboursés compris.

« Robert J. Sharpe
    j.c.a. »

Paul
    Rouleau j.c.a.

« M.L. Benotto
    j.c.a. »


